                                        UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NORTH CAROLINA
                                             ASHEVILLE DIVISION
                                             1:18-cv-144-MOC-WCM

              ESTATE OF BRANDON CHASE,                  )
              COX, by and through co-administrators )
              TONY COX and REBA RENEE COX, )
                                                        )
                                     Plaintiffs,        )
                                                        )
              vs.                                       )
                                                        )
              CHARLES S. MCDONALD, in his               )                   ORDER
              official capacity as Sheriff of Henderson )
              County, North Carolina, et al.,           )
                                                        )
                                     Defendants.        )
              ___________________________________ )

                       THIS MATTER is before the Court on a Consent Motion to Set Trial Date, filed by

              Defendants Michelle Russell and Southern Health Partners. (Doc. No. 35).

                       For good cause shown, the Court grants the motion to the extent that the trial in this

              matter shall be calendared to begin on Thursday, October 10, 2019 at 9:30 a.m.

                       Furthermore, per informal agreement of the parties, the jury in this matter will be picked

              on Monday October 7, 2019, at the conclusion of docket call.

                       Finally, the parties are advised that the commencement of the trial on October 10, 2019,

              is subject to any pending criminal trials that may begin the week of Monday October 7, 2019.

                       IT IS SO ORDERED.


Signed: September 19, 2019




                                                                1
